        CASE 0:19-cv-02965-PJS-KMM Doc. 50 Filed 09/15/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 HILLARY K.,                                      Case No. 19‐CV‐2965 (PJS/KMM)

                     Petitioner,

 v.                                                            ORDER

 DHS‐ICE; CHIEF COUNSEL;
 ATTORNEY GENERAL; SHERBURNE
 COUNTY SHERIFF,

                     Respondents.


      Christopher M. Casazza, SOLOW, ISBELL & PALLADINO, LLC, for
      petitioner.

      Gregory G. Brooker, UNITED STATES ATTORNEY’S OFFICE, for respondents.

      This matter is before the Court on two motions filed by petitioner Hillary K. On

September 9, 2020, Hillary filed a motion seeking to terminate the revocation of his

supervised release, ECF No. 46, and on September 14, 2020, Hillary filed a motion for a

temporary restraining order (“TRO”) to enjoin the government from removing him to

Kenya, ECF No. 49. For the reasons that follow, both motions are denied.

      Hillary, a citizen of Kenya, overstayed his student visa and was taken into

custody by Immigration and Customs Enforcement (“ICE”) on November 5, 2018.

See ECF No. 33 at 2. Hillary conceded his removability in proceedings before an

Immigration Judge and, on December 31, 2019, Hillary became subject to a final order of

removal. Id. at 3–4; ECF No. 42 at 7. This case originally came before the Court on
           CASE 0:19-cv-02965-PJS-KMM Doc. 50 Filed 09/15/20 Page 2 of 5




Hillary’s petition for a writ of habeas corpus challenging the length of Hillary’s

detention pending removal. ECF No. 1. In a Report and Recommendation (“R&R”)

dated July 13, 2020, Magistrate Judge Katherine M. Menendez recommended granting

Hillary’s petition and ordering Hillary’s release from ICE custody subject to reasonable

conditions of supervision. ECF No. 42. The government did not file an objection, and

on July 27, 2020, this Court adopted the R&R and ordered Hillary’s release. ECF No. 44.

       On September 9, 2020, Hillary filed a pro se motion notifying the Court that he

had been taken back into ICE custody and asking that the Court intervene on his

behalf.1 ECF No. 46. Hillary gave no indication that he was about to be removed. On

September 14, 2020, Hillary filed a second motion through counsel seeking a TRO to

enjoin the government from removing him to Kenya. ECF No. 49. Hillary explains that

he has been transported to an out‐of‐state ICE detention center in preparation for his

removal, which is scheduled to occur in the next few days. ECF No. 49‐1 at 2.

       This is the second time in these proceedings that Hillary has requested an

emergency injunction to prevent his removal. On February 18, 2020, after immigration

authorities secured travel documents on Hillary’s behalf, Hillary filed an “emergency


       1
         Because the basis for Hillary’s confinement was not clear from Hillary’s pro se
filing, the Court ordered supplemental briefing from the parties. ECF No. 47. Hillary’s
subsequent filing through counsel clarifies that Hillary was taken into custody to
facilitate his imminent removal to Kenya. ECF No. 49‐1. This obviates the need for
additional briefing from the parties, and the Court’s September 10, 2020 briefing order
is therefore vacated.

                                            -2-
        CASE 0:19-cv-02965-PJS-KMM Doc. 50 Filed 09/15/20 Page 3 of 5




motion to halt deportation.” ECF No. 14. After initially requesting additional briefing

from the parties to determine whether Hillary was subject to a final order of removal,

ECF No. 18, the Court denied Hillary’s motion in an order dated April 21, 2020. ECF

No. 33. The Court found that Hillary is subject to a final order of removal, and that it

lacked subject‐matter jurisdiction to consider Hillary’s request to enjoin the government

from executing that order. Id. The Court denies Hillary’s current motions seeking the

same relief for the same reason.

       District courts do not have subject‐matter jurisdiction to consider claims that

directly or indirectly challenge the execution of removal orders. Pursuant to 8 U.S.C.

§ 1252(g), “no court shall have jurisdiction to hear any cause or claim by or on behalf of

any alien arising from the decision or action by the [Secretary of Homeland Security] to

commence proceedings, adjudicate cases, or execute removal orders against any alien

under this chapter.” Because both Hillary’s current motion for a TRO and his pro se

motion asking the Court to “intervene” in his re‐incarceration “aris[e] from the

decision” to execute his removal order, this Court lacks subject‐matter jurisdiction to

grant Hillary the relief that he requests.

       The fact that this Court previously granted Hillary’s petition for a writ of habeas

corpus does not alter this conclusion. In his pro se habeas petition, Hillary argued that

he should be released from custody pending removal under Zadvydas v. Davis, 533 U.S.



                                             -3-
        CASE 0:19-cv-02965-PJS-KMM Doc. 50 Filed 09/15/20 Page 4 of 5




678 (2001). In Zadvydas, the Supreme Court considered the constitutionality of 8 U.S.C.

§ 1231(a)(6), which authorizes the government to detain certain aliens who are subject to

a final order of removal beyond the 90 days that the government is ordinarily allowed

to execute such orders. Although the text of § 1231(a)(6) does not limit the length of

time an alien may be detained, the Supreme Court read an implicit limitation into the

statute in order to avoid the constitutional difficulties that would follow if the statute

were interpreted to authorize indefinite detention. According to Zadvydas, it is

“presumptively reasonable” under § 1231(a)(6) to keep an alien in detention for six

months after a removal order is entered. If, after this six‐month period has expired, the

alien can establish that there is “good reason to believe that there is no significant

likelihood of removal in the reasonably foreseeable future,” and if the government is

unable to rebut that showing, then continued detention is deemed “unreasonable and

no longer authorized by statute.” Id. at 700–01. In such a case, a court may order the

alien’s release subject to appropriate conditions of supervision. Id. at 700.

       Judge Menendez found that the presumptively‐reasonable six‐month period

applicable to Hillary ended on June 28, 2020. ECF No. 42 at 8. In light of the travel

restrictions and other extraordinary circumstances caused by the COVID‐19 pandemic,

Judge Menendez further concluded that Hillary’s removal was not likely to occur in the

reasonably foreseeable future. The Court adopted Judge Menendez’s R&R and ordered



                                             -4-
        CASE 0:19-cv-02965-PJS-KMM Doc. 50 Filed 09/15/20 Page 5 of 5




Hillary’s release on conditions of supervision. The Court’s order addressed only the

government’s authority under § 1231(a)(6) to continue to detain Hillary pending

removal. It had no effect on Hillary’s removal order, which remains just as valid and

enforceable today as it did before Hillary’s habeas petition was granted.

       Based on the information in the record, it appears that the government is now

ready and able to remove Hillary to Kenya—and to do so within the next few days.

ECF No. 49‐1 at 2. Hillary has not identified any reason why his removal is unlawful,

and even if he had, this Court would likely not have subject‐matter jurisdiction to

consider the legality of the decision to remove Hillary. See 8 U.S.C. § 1252(g); Zadvydas,

533 U.S. at 687–88 (explaining that while a federal district court may review the

constitutionality of “continued custody after a deportation order [becomes] final,” it is

statutorily barred from reviewing deportation decisions). Hillary’s motions are

therefore denied.

                                         ORDER

       Based on the foregoing, and on all of the files and records herein, IT IS HEREBY

ORDERED THAT petitioner’s motion to terminate revocation of release [ECF No. 46]

and petitioner’s motion for a temporary restraining order [ECF No. 49] are DENIED.


 Dated: September 15, 2020
                                              Patrick J. Schiltz
                                              United States District Judge


                                            -5-
